Fourth Court of Appeals
                               San Antonio, Texas
                                      July 18, 2016

                                  No. 04-14-00905-CV

                         ESCONDIDO RESOURCES II, LLC,
                                  Appellant

                                           v.

                               JUSTAPOR RANCH, L.C.,
                                     Appellee

                From the 49th Judicial District Court, Webb County, Texas
                         Trial Court No. 2013-CV7-001396-D1
                          Honorable Joe Lopez, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

     The panel has considered the appellee’s motion for rehearing, and the motion is
DENIED.

                                                _________________________________
                                                Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court